Citation Nr: 1308849	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-30 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the right knee with Osgood-Schlatter's Disease.  

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the left knee with Osgood-Schlatter's Disease.  

3.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbosacral spine before April 12, 2011.  

4.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine from April 12, 2011.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in a rating decision in December 2007, the RO granted a separate 10 percent rating for instability of the left knee, effective December 8, 2007.  

In a decision in March 2011, the Board denied the claims for increase for chondromalacia of the right knee with Osgood-Schlatter's Disease and for chondromalacia of the left knee with Osgood-Schlatter's Disease.  The Board remanded the claim for increase for the low back disability.  

The Veteran then appealed the Board's decision, denying the claims for increase for the knees, to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  In an order in March 2012, the Court granted the joint motion. 

On the remanded claim for increase for the low back, while on appeal in a rating decision in February 2012, the RO increased the rating for the service-connected low back disability (formerly classified as lumbosacral strain and recharacterized as degenerative disc disease at L2/L3, L4/L5, and L5/S1 (hereinafter referred to as degenerative disc disease of the lumbosacral spine, which includes any objective neurological abnormality) to 20 percent, effective April 12, 2011.  



Since the increase is not the maximum available benefit and as the effective date of the increase constitutes a staged rating during the appeal period, the claim for increase for degenerative disc disease of the lumbosacral spine remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

On the claims for increase for the knees, in the joint motion, granted by the Court, the parties agreed that the Veteran should be afforded a new VA examination. 
To comply with the Court's order further development is required. 

On the claim for increase for degenerative disc disease of the lumbosacral spine, the Veteran was last examined by VA in April 2011.  In a statement in October 2012, the Veteran stated that the burning sensation in his legs had progressively worsened. As there is a need to verify the current severity of the disability, a VA reexamination is necessary.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:  

1.  Obtain VA records since June 2010. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran. 

The examination should include an electromyography (EMG) and nerve conduction studies, if appropriate, to determine whether there are any objective neurological abnormalities associated with the service-connected degenerative disc disease of lumbosacral spine. 

The VA examiner is asked to determine:

a).  The severity of the right knee and left knee disabilities and describe: 

Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

Any recurrent subluxation or lateral instability; 

Any other symptoms of meniscal damage, if any, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 

b.  The severity of degenerative disc disease of the lumbosacral spine and describe: 

Range of motion in degrees, considering painful movement and additional functional impairment due to flare-ups or repetitive motion, 

Any objective neurological abnormality in the lower extremities, that is, motor or sensory loss due to degenerative disc disease, and, 

Any incapacitating episodes. 


The Veteran's file should be provided to the VA examiner for review. 

3.  After the development is completed, adjudicate the claims for increase for the right and left disabilities, including under Diagnostic Code 5257, and the claim for increase for.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


